This was a bill filed by Slocum for the specific performance of a written, sealed agreement, made between Classon and Slocum, and executed by Classon, for the sale of Classon’s share of a farm, (undivided,) owned by him and Mosher together. The answer set up a prior parol agreement by Classon, to convey the same premises to Mosher, and a part performance of it by payment, by Mosher, as a part of the consideration, from time to time, to Classon, of some five hundred dollars in money, and the acceptance by Classon of a deed to Mosher, which he said he intended to sign when he reached Mosher’s residence—Classon residing in St. Louis. Also, that Slocum, with others, induced Classon, while on his way to Mosher’s, to sign the agreement, by false representations, and taking advantage of his intemperate habits, &c. Subsequent to the execution of the written agreement, Classon did execute an absolute conveyance to Mosher, which was recorded. It was a question of fact; as to which the chancellor remarked, “ that he concurred with the vice-chancellor in his conclusion that the contract, of which a specific performance is sought, was unfairly obtained; and that a court of equity ought not to enforce its performance as against either of the defendants. But if the complainant has any claims whatever, against *366the defendant Classon, he should he left to his remedy at law.” (Mot reported.)